                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    CARLOS LINDSEY,

                                Plaintiff,
         v.                                                                ORDER

    JOHNSTON, PRIMMER, FEDIE, YANSKI,                                  18-cv-398-jdp1
    FISCHER, and CAPT. PRIMMER,

                                Defendants.


        It has come to my attention that plaintiff Carlos Lindsey may have filed documents in

another case, Wells v. Govier, No. 18-cv-693, without the authorization of the plaintiff in that

case. If Lindsey filed a document in Wells’s name and against Wells’s wishes, he may be subject

to sanctions from this court.

        I will hold a hearing on November 14, at 9:00 a.m., to determine whether Lindsey filed

false or unauthorized documents in Wells v. Govier.




1
 I have provided the caption for only the ’398 case. The clerk of court is directed to also docket
this order in Case Nos. 18-cv-397, 18-cv-399 and 17-cv-623.
                                         ORDER

       IT IS ORDERED that the court will hold a hearing on November 14, 2018, at 9:00

a.m. to determine whether plaintiff Carlos Lindsey submitted false or unauthorized documents

in Wells v. Govier, No. 18-cv-693.

       Entered October 31, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
